The record and the briefs in this case have been examined. Two questions are argued but in their last analysis we see nothing but an urge to recede from our opinion in State ex rel.
Proctor, et al., v. Cone, et al., 141 Fla. 606, 193 So. 753, and make a special rule for Escambia County. We are not convinced that this should be done so the motion to strike replication is granted and the motion and demurrer to the answer are overruled.
It is so ordered.
TERRELL, C. J., WHITFIELD, P. J., BUFORD, CHAPMAN, and THOMAS, J. J., concur.
BROWN, J., not participating.